Citation Nr: 0613332	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  99-08 353A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served a period of active service from April 1951 
to April 1953.  

This case comes to the Board of Veterans' Appeals (Board) 
from a February 1999 rating decision by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The issue of entitlement to an increased evaluation for 
status post head injury with small metallic foreign body in 
the right frontal lobe region with syncopal episodes, 
currently rated 20 percent disabling, is raised by the 
veteran's description of his symptoms in a February 2004 VA 
Social and Industrial Survey.  Also, in September 2004 and 
September 2005 VA examination reports, it was indicated that 
the veteran suffers from dizzy spells and orthostatic 
hypotension secondary to his traumatic brain injury.  As 
discussed in the August 2004 Board Remand, this issue is 
again referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran's service-connected disabilities consist of 
status postoperative head injury with bony defect of the left 
frontal area (rated as 30 percent disabling), status 
postoperative head injury with small metallic foreign body, 
right frontal lobe region with syncopal episodes (rated as 20 
percent disabling), and left frontal craniotomy defect 
(scar), residual of a head injury (rated as 10 percent 
disabling), for a combined disability rating of 50 percent.

2.  The veteran has completed three years of elementary 
school education.

3.  The veteran worked from 1979 to 1983 installing siding, 
from 1983 to 1985 making windows, and thereafter doing home 
improvements, roofing, and brick cleaning; he left his last 
employment in 1986 on his own accord, has not sought work, 
and describes himself as retired.

4.  The veteran's service-connected disabilities do not alone 
preclude him from engaging in substantially gainful 
employment that is consistent with his education and 
occupational experience.


CONCLUSION OF LAW

A total disability evaluation based on individual 
unemployability due to service-connected disabilities is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321, 3.340, 4.16, 4.18, 4.19 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to a TDIU Rating

Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  See 38 C.F.R. § 3.340 
(2005).  Total disability ratings for compensation may be 
assigned, where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, the disability shall be ratable at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. § 4.16 
(2005).  If the schedular rating is less than 100 percent, 
the issue of unemployability must be determined without 
regard to the advancing age of the veteran.  See 38 C.F.R. §§ 
3.341(a), 4.19 (2005).  Factors to be considered are the 
veteran's education, employment history and vocational 
attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 
(1991).

The veteran's service-connected disabilities arise from a 
single incident and consist of status postoperative head 
injury with bony defect of the left frontal area, rated as 30 
percent disabling; status postoperative head injury with 
small metallic foreign body, right frontal lobe region with 
syncopal episodes, rated as 20 percent disabling; and left 
frontal craniotomy defect (scar), residual of a head injury, 
rated as 10 percent disabling.  At 50 percent, the veteran's 
combined disability rating does not meet the schedular 
criteria for consideration of a TDIU rating under 38 C.F.R. § 
4.16(a) (2005).  For those veterans who fail to meet the 
percentage standards set forth in 38 C.F.R. § 4.16(a), total 
disability ratings for compensation may nevertheless be 
assigned when it is found that the service-connected 
disabilities are sufficient to produce unemployability.  
These cases should be referred for extra-schedular 
consideration.  See 38 C.F.R. § 4.16(b) (2005).

The Board finds that the evidence does not warrant the 
conclusion that the veteran's service connected disabilities 
alone preclude him from engaging in substantially gainful 
employment and/or that he is totally disabled due to service-
connected status postoperative head injury residuals of bony 
defect of the left frontal area, small metallic foreign body 
of the right frontal lobe region with syncopal episodes, and 
left frontal craniotomy scar.  

In his December 1998 claim, the veteran reported that he 
completed three years of elementary school.  He indicated 
that he had worked from 1979 to 1983 at a construction 
company installing siding.  Thereafter, it was noted that he 
was employed from 1983 to 1985 at an aluminum company making 
windows.  Additional statements from the veteran show that he 
also worked in home improvement, was last employed at a 
machine shop, worked at a foundry, and did roofing as well as 
brick cleaning.  In December 1998, he detailed that he left 
his last employment in 1985.   Evidence indicates that the 
veteran left his employment on his own accord and repeatedly 
describes himself as retired.

VA outpatient and inpatient treatment notes dated from 1996 
to 2005 show treatment for multiple nonservice-connected 
medical conditions including metastatic prostate cancer, deep 
venous thromboses, hearing loss, anemia, hypertension, GERD, 
osteoarthritis, and degenerative joint disease.  In 
determining whether the veteran is precluded for engaging in 
substantially gainful employment due to his service-connected 
disabilities, the Board may not consider his age or the 
effect of his nonservice-connected disabilities.  

October 1997 and February 2004 VA Social and Industrial 
Survey reports detail that the veteran stopped working in 
construction because he felt it was dangerous for him to 
continue that type work due to blackouts.  The October 1997 
report indicated that the veteran continued to have problems 
with his seizure disorder and brain damage resulting from his 
head injury including poor balance and memory difficulties.  
In the February 2004 report, the social worker noted that the 
veteran's head injury sustained while on active duty could 
have been the cause of his limited areas of employment.  She 
based this statement on the veteran's reported history that 
his head injury causes dizziness, interferes with 
concentration, and affects his ability to socialize.

In this case, there are no medical opinions of record that 
indicate the veteran is unemployable due to his service-
connected status postoperative head injury residuals alone 
and the evidence does not otherwise support a conclusion that 
he is unemployable due to these disabilities alone.  While VA 
examination reports dated in September 2004 and September 
2005 specifically state that the veteran's service-connected 
head injury residuals affect his quality of life and 
activities of daily living to a significant extent, these 
reports do not describe him as unemployability due to these 
disabilities.  Records from the Social Security 
Administration (SSA) contain a June 1994 private evaluation 
by a psychologist which notes that the veteran might be 
expected to have difficulty meeting production standards 
because of his slowness or his apprehensiveness that he could 
have a blackout spell.  The same treatment provider also 
indicated that the veteran suffered from a moderately severe 
impairment inability to respond effectively to customary work 
pressures, an inability to perform varied as well as complex 
tasks, and an inability to remember instructions.  However, 
the Board notes that the SSA and VA each have different 
criteria for entitlement to disability compensation benefits, 
and that the SSA decision included consideration of non-
service-connected disabilities.  Finally, in an April 2004 VA 
medical opinion, the examiner described the veteran's work 
history and educational background and then noted that "it 
is not as likely as not that the veteran's service-connected 
disabilities in and of themselves prevent him from gainful 
employment".  

None of the evidence discussed above shows that the veteran's 
service-connected disabilities alone actually preclude him 
from engaging in substantially gainful employment, and that 
he is totally disabled due to his service-connected 
disabilities.  Consequently, there is no reason for the Board 
to conclude that the veteran's service-connected status 
postoperative head injury residuals of bony defect of the 
left frontal area, small metallic foreign body of the right 
frontal lobe region with syncopal episodes, and left frontal 
craniotomy scar alone produce unemployability or are so 
unusual or exceptional as to warrant referral of the case for 
extra-schedular consideration.  See 38 C.F.R. §§ 3.321, 
4.16(b) (2005).

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

In the present case, a substantially complete application for 
the veteran's TDIU rating claim was received in December 
1998.  In a February 1999 rating decision, the RO denied the 
veteran's claim for a TDIU rating.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be given to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

The section 5103(a) notice was sent to the veteran after the 
RO's decision that is the basis for this appeal.  In this 
case, however, that unfavorable RO decision was already 
decided - and appealed - before the section 5103(a) notice 
requirements were enacted in November 2000.  The Court 
acknowledged in Pelegrini at 120 that where, as here, the 
section 5103(a) notice was not mandated at the time of the 
initial RO decision, the RO did not err in not providing such 
notice.  Rather, the appellant has the right to content-
complying notice and proper subsequent VA process.  

The letters from VA dated in November 2003, May 2004, and 
September 2004 complied with the four notice requirements 
listed above.  To the extent that the veteran was not 
specifically advised to submit any pertinent evidence in his 
possession by these letters, he was given the text of 
38 C.F.R. § 3.159 in the supplemental statement of the case 
(SSOC) issued by the RO in October 2005.  Consequently, he 
was aware of this provision.

Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006), held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, which are:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  This notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In this case, service connection claims for the 
veteran's postoperative head injury residuals have already 
been granted by the RO in 1988 and 2001.  Consequently, the 
claims for service connection are substantiated and any 
defect in the section 5103(a) notice concerning the elements 
of the service-connection claims would be harmless error.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question not addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).   

As for VA's duty to assist a veteran, the veteran's available 
service medical records, records from the Social Security 
Administration (SSA), VA treatment records, private treatment 
records, and multiple VA examination reports have been 
obtained and associated with the file.  There is no 
indication that relevant (i.e., pertaining to treatment for 
the claimed disability) records exist that have not been 
obtained or attempted to be obtained.  The duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  The veteran was provided with multiple VA 
examinations.  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Any "error" does not affect the merits of 
the claim or the veteran's substantive rights, for the 
reasons discussed above, and is therefore harmless.  See 38 
C.F.R. § 20.1102 (2005).  There is no reasonable possibility 
that further assistance to the veteran would substantiate his 
claim.  See 38 C.F.R. § 3.159(d) (2005).


ORDER

A total disability rating based on individual unemployability 
(TDIU) due to service-connected disabilities is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


